DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 15 is/are objected to because of the following informalities:

Claim 15 recites “the controller configured to determining” (mix use of infinitive and gerund).

 Appropriate correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 6-7, 15, 18, 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 7, of U.S. Patent No. 11288945 in view of Sacco (A radar system for indoor human localization and breath monitoring).

Claim 1: despite a difference in wording, all limitations in application claim 1 may be found in patent claim 7, with the exception that the patent claim does not recite a milli-wave or microwave signal with a plurality of antenna.
Succo teaches:
transmitting one or more signals into the room via an in-room wave radar system (Abstract illustrating an indoor human localization radar system) that transmits one or more micro-wave (page 1 column 1 Introduction paragraph 1 illustrating microwave radar) or millimeter wave signals (Abstract illustrating 250 MHz bandwidth, page 1 column 2 paragraph 1 illustrating millimeter and sub-millimeter accuracy) into the room and receiving one or more corresponding reflected signals reflected off the person in the room at two or more of a plurality of distributed antenna of the in-room wave radar system (page 1 Figure 1 illustrating a plurality of antenna distributed throughout the room).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the radar system of Sacco within the patent claim 7 with the motivation of providing contactless health-monitoring of individuals to improve patient care (Sacco; page 1 column 1 paragraph 1).

Claims 6-7: all limitations of dependent application claims 6-7 may be found in parent claim 7.

Claims 15, 20: these claim are rejected for substantially similar rationale as applied to application claim 1 above, and incorporated herein.

Claim 18: patent claim 7 does not recite a refresh rate greater than 5 Hz.
Sacco teaches:
wherein the in-room wave radar system provides an updated location to the controller at a rate of greater than 5 times per second (page 4 column1 paragraph 1-2 illustrating a sampling rate of at least 200Hz).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the sampling rate of Sacco within patent claim 7 view of Sacco with the motivation of providing improved accuracy with a higher resolution (Sacco; page 4 column 1 paragraph 1-2).

Claim(s) 3, 12, 13, 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 7 of U.S. Patent No. 11288945 in view of Sacco as applied to parent claim 1 above as applicable, and further in view of Tenarvitz (20130122807).

Claim 3: patent claim 7 does not recite triangulating a length of time to determine location of the person.
Tenarvitz teaches:
further comprising measuring a length of time that the transmitted micro-wave or millimeter wave signals takes to reflect off of the person and return to each of the two or more of the plurality of distributed antenna to determine the location of the person in the facility (page 7 paragraph 0085 illustrating a triangulating algorithm based on the time-of-arrival or time-differences, thereby suggesting that this is a known algorithm equally applicable to many types of signals, as taught at page 6 paragraph 0070 to page 9 paragraph 0108 illustrating a variety of signals capable of being utilized by the system).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the worker monitoring system of Tenarvitz within the patent claim 7 in view of Sacco with the motivation of leveraging known algorithm to determine the person’s location (Tenarviz; page 7 paragraph 0085).

Claim 12: patent claim 7 does not recite:
detecting when the person enters the room without visualizing the person or a patient within the room, wherein the room includes a patient bed; wherein the one or more conditions include, after entering the room, visiting the defined procedure location in the room before visiting the patient bed.
Tenarvitz further teaches:
further comprising: 
detecting when the person enters the room without visualizing the person or a patient within the room, wherein the room includes a patient bed; wherein the one or more conditions include, after entering the room, visiting the defined procedure location in the room before visiting the patient bed (page 20-21 paragraph 0242 illustrating upon entry into the entryway, requiring the worker to visit the hygiene cart before entering the patient care area).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the worker monitoring system of Tenarvitz within the patent claim 7 in view of Sacco with the motivation of customizing safety protocol for the patient’s needs (Tenarviz; page 20-21 paragraph 0242).

Claim 13: patent claim 7 does not recite:
wherein the one or more conditions include repeatedly visiting the defined procedure location according to a predefined schedule.
Tenarvitz further teaches:
wherein the one or more conditions include repeatedly visiting the defined procedure location according to a predefined schedule (page 21 paragraph 0247 illustrating requiring a user to visit the hygiene process if a time period has elapsed).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the worker monitoring system of Tenarvitz within the patent claim 7 in view of Sacco with the motivation of keeping the worker’s hands clean after a period of non-hand cleaning (Tenarviz; page 21 paragraph 0247).

Claim 16: patent claim 7 does not recite customizing protocols for rooms and persons as recited.
Tenarvitz further teaches:
wherein the defined procedure is unique to one or more of a room type of the room (page 19 paragraph 0211-0212 illustrating two different access control protocols for two different rooms, see also Figure 10-11) and/or a classification type of the person (page 6 paragraph 0064 illustrating determining the type of person, page 1 paragraph 0006 illustrating that it is well known that doctors and nurses, but not necessarily patients, should cleanse their hands regularly).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the worker monitoring system of Tenarvitz within the patent claim 7 in view of Sacco with the motivation of providing custom care protocol to meet the needs of the patient (Tenarviz; page 19 paragraph 0211, page 1 paragraph 0006).

Claim(s) 4 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 7 of U.S. Patent No. 11288945 in view of Sacco as applied to parent claim 1 above as applicable, and further in view of Li (Gait-Based Wi-Fi Signatures for Privacy-Preserving).

Claim 4: patent claim 7 does not recite: 
with the plurality of distributed antenna arranged along four sides of the radar device.
Li teaches:
with the plurality of distributed antenna arranged along four sides of the radar device (page 572 column 1 Section 2 paragraph 1 illustrating embedding sensors in the walls, page 572 Figure 1 illustrating a room with four walls).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include sensors embedded in walls of a room, as in Li, within the worker monitoring system of Tenarvitz in view of Taneff and Sacco with the motivation of providing security and monitoring, while preserving the privacy of local data, e.g. patient and other persons’ identity (page 572 column 1 Section 2 paragraph 1).

Claim(s) 8 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 7 of U.S. Patent No. 11288945 in view of Sacco as applied to parent claim 6 above as applicable, and further in view of Stratmann (20090324444).

Claim 8: patent claim 7 does not recite:
wherein the one or more predefined movements include a hand sanitizer pump movement.
Stratmann teaches:
wherein the one or more predefined movements include a hand sanitizer pump movement (page 2 paragraph 0021 illustrating determining that a hand sanitizer unit was used based on motion of hand or finger in proximity to the dispensing unit).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the motion sensor of Stratmann, within claim 7 in view of Sacco with the motivation of promoting patient health by monitoring and improving the use of hand sanitizer by health care workers (Stratmann; page 1 paragraph 0003).

Claim(s) 9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 7 of U.S. Patent No. 11288945 in view of Sacco as applied to parent claim 6 above as applicable, and further in view of Pelland (20150235550).

Claim 9: patent claim 7 does not recite: 
wherein the defined procedure location corresponds to a sink in the room.
Pelland teaches:
wherein the defined procedure location corresponds to a sink in the room (page 2 paragraph 0028 illustrating determining if the worker is proximate to a sink).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the sink of Pelland, within claim 7 in view of Sacco with the motivation of leveraging technology to promote patient health by automatically determine and adjusting hand washing in sinks (Pelland; page 1 paragraph 0002-0003).

Claim(s) 10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 7 of U.S. Patent No. 11288945 in view of Sacco as applied to parent claim 1 above as applicable, and further in view of Hota (Interventional evaluation of environmental contamination by vancomycin-resistant enterococci: failure of personnel, product, or procedure?).

Claim 10: patent claim 7 does not recite:
wherein the defined procedure location corresponds to a counter surface in the room.
Hota teaches:
wherein the defined procedure location corresponds to a counter surface in the room (page 126 column 1 last paragraph to column 2, page 127 column 1 second to last paragraph, page 130 column 2 paragraph illustrating daily cleaning of countertops near patients).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the cleaning schedule of Hota, within claim 7 in view of Sacco with the motivation of promoting patient health by providing a cleaner environment for the patient (Hota; page 124 column 1 paragraph 1-2).

Claim(s) 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 7 of U.S. Patent No. 11288945 in view of Sacco and Hota as applied to parent claim 10 above as applicable, and further in view of Tenarvitz.

Claim 11: patent claim 7 does not recite:
wherein the one or more conditions of the defined procedure includes visiting all of the defined procedure locations in the room.
Tenarvitz further teaches:
wherein the one or more conditions of the defined procedure includes visiting all of the defined procedure locations in the room (page 20 paragraph 0241 to page 22 paragraph 0250 illustrating a working example wherein a user is not allowed to leave without an alert being generated when the user has not visited all locations according to a hygiene protocol).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the worker monitoring system of Tenarvitz within the patent claim 7 in view of Sacco and Hota with the motivation of leveraging known algorithm to determine the person’s location (Tenarviz; page 7 paragraph 0085).

Claim(s) 19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 7 of U.S. Patent No. 11288945 in view of Sacco as applied to parent claim 15 above as applicable, and further in view of Rashid (Applications of wireless sensor networks for urban areas: A survey) and Keh (Integrating Unified Communications and Internet of M-Health Things with Micro Wireless Physiological Sensors).

Claim 19: patent claim 7 does not recite customizing care protocol based on environmental sensors.
Rashid teaches that a gas leak could trigger an emergency condition (page 207 column 1 Section 7). Rashid further teaches (page 217 column 1 Section 16.4) that Keh can provide emergency notifications.
Keh teaches providing emergency procedure for notifying all personnel (page 324 column 2 paragraph 1-2).
The combined teachings of Rashid and Keh suggest that an emergency protocol be implemented when gas is detected (such as in Tenarvitz above).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the emergency protocol of Rashid and Keh within patent claim 7 view of Sacco with the motivation of preserving life and providing emergency services for the patient (Rashid; page 194 column 1 Section 1.1, Keh page 324 Figure 7).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1,3-4,6-13,15-16 and 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method for monitoring procedural compliance of staff in a facility while preserving the privacy of any patients and staff within the facility by not visualizing anyone within the facility sufficiently to personally identify them, the method comprising: 
storing a defined procedure that is to be performed by a person in a room of the facility, wherein the defined procedure includes one or more conditions, wherein the one or more conditions includes visiting a defined procedure location in the room and hovering at the defined procedure location for at least a predetermined procedure time; 
identifying a location of a person in a room of the facility over time without visualizing the person sufficiently to personally identify them by 
transmitting one or more signals into the room via an in-room wave radar system that transmits one or more micro-wave or millimeter wave signals into the room and receiving one or more corresponding reflected signals reflected off the person in the room at two or more of a plurality of distributed antenna of the in-room wave radar system; and 
determining whether the one or more conditions of the defined procedure have been met, including determining whether the person visited the defined procedure location in the room for at least the predetermined procedure time; and 
providing an alert when one or more conditions of the defined procedure are not met.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts”. The step of comparing a person’s location to a predetermined procedure to determine whether the defined procedure has been met is directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations (e.g. mathematical comparison). MPEP § 2106.04(a)(2)( I)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because establishing a procedure, monitoring a person’s location while protecting the person’s privacy, comparing the person’s location with a procedure, and alerting someone when the location hasn’t met the procedure is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions, such as performed by a supervisor or observer when observing a worker). MPEP § 2106.04(a)(2)(II) 
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the transmission of wave signals, the claims do not even require a computer. To the extent that the wave signals are used to identify the location, the claim does not specifically limit to any particular technical use of this wave signal data, and therefore embodiments wherein a computer displays the location of the user for the user to view/observe the displayed location to make a determination of whether a dwell time for a procedure is met. This interpretation is directed towards mental steps performed in the human mind that could be performed either mentally or with pen and paper.
Similarly, there is no limitation on the provision of the alert, which would include making mental determination when a procedure guideline has not been met. There is no indication that any computer is used to provide this alert, or that if the alert were even provided to another person beyond the person generating the alert. It is noted that the providing step is considered to be optional because of the limitation “when”. Accordingly, this providing step is not performed when the procedure conditions have been met.
These limitations are directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 5-14 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).   
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
transmitting one or more signals into the room via an in-room wave radar system that transmits one or more micro-wave or millimeter wave signals into the room and receiving one or more corresponding reflected signals reflected off the person in the room at two or more of a plurality of distributed antenna of the in-room wave radar system.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The triangulating of signals from a sensor or device carried by the person, and bouncing a signal off a plurality of antennas using micro or millimeter waves amounts to adding insignificant extra-solution activity to the abstract idea, such recitation amounts to mere data gathering. MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 3-4 further reciting technique for acquiring a person’s location in a room, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: transmitting one or more signals into the room via an in-room wave radar system that transmits one or more micro-wave or millimeter wave signals into the room and receiving one or more corresponding reflected signals reflected off the person in the room at two or more of a plurality of distributed antenna of the in-room wave radar system; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Olivier (Lightweight Indoor Localization for 60-GHz Millimeter Wave Systems) discloses that millimeter waves with an antenna array located within a room is well under-stood, routine, and conventional in the pertinent arts (page 1 column 2 paragraph 1 illustrating that the technology is so prolific that they can be integrated within a plethora of wireless devices, including many types of laptops and smartphones).
Olivier also teaches that the microwave spectrum is well-understood, routine, and conventional (page 1 column 1 Introduction paragraph 1 illustrating that the use of microwave spectrum is prolific).
Tenarvitz discloses that NFC devices operating within a plurality of wave ranges is well-understood, routine, and conventional in the pertinent arts (page 8 paragraph 0097), as well as RFID using microwave with a plurality of antenna being well-understood, routine, and conventional in the pertinent arts (page 7 paragraph 0082). 
Sacco discloses that an indoor radar operating within the 250 MHz range with a plurality of antenna is well understood, routine, and conventional in the pertinent arts (Abstract illustrating successful proof that the system can register within a margin of errors).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 3, Tenarvitz disclosing that triangulating via signal strength and time of arrival from a tag to a plurality of known antenna is well-understood, routine, and conventional in the pertinent arts, and may be applicable to a wide variety of signal communications (page 7 paragraph 0085), Olivier discloses many types of triangulation algorithms known in the art for use with millimeter wave indoor location systems (page 4 Figure 1); claim 4, Tenarvitz discloses mounting antenna receives on walls (page 9 paragraph 0110, page 10 paragraph 0115)).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 15 recites:
A system for monitoring procedural compliance of staff in a facility, the system comprising: 
a memory for storing a defined procedure that is to be performed by a person in a room of the facility, wherein the defined procedure includes one or more conditions, wherein the one or more conditions includes visiting a defined procedure location in the room; 
an in-room wave radar system that is configured to transmit one or more micro-wave or millimeter wave signals into the room and receive one or more corresponding reflected signals reflected off the person in the room at two or more of a plurality of distributed antenna of the in- room wave radar system to identify a person in a room of the facility over time, wherein the in-room wave radar system is not configured to visualize or identify any staff or patient within the facility; and 
a controller operatively coupled to the memory and the in-room wave radar system, the controller configured to determining whether the one or more conditions of the defined procedure have been met, including determining whether the person visited the defined procedure location in the room, the controller further configured to issue an alert when a determination is made that the person did not visit the defined procedure location in the room.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts”. The step of comparing a person’s location to a predetermined procedure to determine whether the defined procedure has been met is directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations (e.g. mathematical comparison). MPEP § 2106.04(a)(2)( I)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because establishing a procedure, monitoring a person’s dwell time while protecting the person’s privacy, comparing the person’s location with a procedure, and alerting someone when the location hasn’t met the procedure is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions, such as performed by a supervisor or observer when observing a worker). MPEP § 2106.04(a)(2)(II) 
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
To the extent that the wave signals are used to identify the location, the claim does not specifically limit to any particular technical use of this wave signal data, and therefore embodiments wherein a computer displays the location of the user for the user to view/observe the displayed location to make a determination of whether a dwell time for a procedure is met. This interpretation is directed towards mental steps performed in the human mind that could be performed either mentally or with pen and paper.
Similarly, there is no limitation on the provision of the alert, which would include making mental determination when a procedure guideline has not been met. There is no indication that any computer is used to provide this alert, or that if the alert were even provided to another person beyond the person generating the alert. 
Instead, the controller has been found to be directed towards a generic computer invoked with a high level of generality in a post hoc manner to implement the abstract concept.
These limitations are directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 16 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a memory for storing;
an in-room wave radar system that is configured to transmit one or more micro-wave or millimeter wave signals into the room and receive one or more corresponding reflected signals reflected off the person in the room at two or more of a plurality of distributed antenna of the in- room wave radar system to identify a person in a room of the facility over time, wherein the in-room wave radar system is not configured to visualize or identify any staff or patient within the facility; and 
a controller operatively coupled to the memory and the in-room wave radar system, the controller further configured to issue an alert.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The memory and controller have been recited with a high level of generality in their known capacity to perform generic computer functions as a tool to implement the abstract concept. MPEP 2106.05(f)
The triangulating of signals from a sensor or device carried by the person, and bouncing a signal off a plurality of antennas using micro or millimeter waves amounts to adding insignificant extra-solution activity to the abstract idea, such recitation amounts to mere data gathering. MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim 18 reciting a sensor with refresh rate > 5 cycles per second, claim 19 reciting an environmental sensor, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a memory for storing; an in-room wave radar system that is configured to transmit one or more micro-wave or millimeter wave signals into the room and receive one or more corresponding reflected signals reflected off the person in the room at two or more of a plurality of distributed antenna of the in- room wave radar system to identify a person in a room of the facility over time, wherein the in-room wave radar system is not configured to visualize or identify any staff or patient within the facility; and a controller operatively coupled to the memory and the in-room wave radar system, the controller further configured to issue an alert; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Olivier (Lightweight Indoor Localization for 60-GHz Millimeter Wave Systems) discloses that millimeter waves with an antenna array located within a room is well under-stood, routine, and conventional in the pertinent arts (page 1 column 2 paragraph 1 illustrating that the technology is so prolific that they can be integrated within a plethora of wireless devices, including many types of laptops and smartphones).
Olivier also teaches that the microwave spectrum is well-understood, routine, and conventional (page 1 column 1 Introduction paragraph 1 illustrating that the use of microwave spectrum is prolific).
Tenarvitz (20130122807) discloses that NFC devices operating within a plurality of wave ranges is well-understood, routine, and conventional in the pertinent arts (page 8 paragraph 0097), as well as RFID using microwave with a plurality of antenna being well-understood, routine, and conventional in the pertinent arts (page 7 paragraph 0082). 
Sacco (A radar system for indoor human localization and breath monitoring) discloses that an indoor radar operating within the 250 MHz range with a plurality of antenna is well understood, routine, and conventional in the pertinent arts (Abstract illustrating successful proof that the system can register within a margin of errors).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) claim 18 reciting > 5 refresh cycles per second, Gauger (20110279261) teaches that RTLS sensors receiving 2-5 transmissions per second is well-understood, routine, and conventional in the art (page 3 paragraph 0038), claim 19 reciting an environmental sensor, Baslyman (Real-time and location-based hand hygiene monitoring and notification: proof-of-concept system and experimentation, previously mailed on 11 March 2022) teaches that using a sensor to measure temperature for storage in the system is well-understood, routine, and conventional in the art (page 669 column 2 last paragraph).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 20 recites:
A method for monitoring procedural compliance of staff in a facility, the method comprising: 
determining when a person is at a defined procedure location in a room of the facility without visualizing the person sufficiently to personally identify them by transmitting one or more signals into the room via an in-room wave radar system that transmits one or more micro- wave or millimeter wave signals into the room receiving one or more corresponding reflected signals reflected off the person in the room at two or more of a plurality of distributed antenna of the in-room wave radar system;
determining a length of time the person is in the defined procedure location; and 
delivering an alert to the person when the person has failed to hover at the defined procedure location for at least a threshold period of time.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts”. The step of comparing a person’s dwell time to a predetermined procedure to determine whether the defined procedure has been met is directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations (e.g. mathematical comparison). MPEP § 2106.04(a)(2)( I)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because establishing a procedure, monitoring a person’s dwell time while protecting the person’s privacy, comparing the person’s location with a procedure, and alerting someone when the location hasn’t met the procedure is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions, such as performed by a supervisor or observer when observing a worker). MPEP § 2106.04(a)(2)(II) 
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the transmission of wave signals, the claims do not even require a computer. To the extent that the wave signals are used to identify the location, the claim does not specifically limit to any particular technical use of this wave signal data, and therefore embodiments wherein a computer displays the location of the user for the user to view/observe the displayed location to make a determination of whether a dwell time for a procedure is met. This interpretation is directed towards mental steps performed in the human mind that could be performed either mentally or with pen and paper.
Similarly, there is no limitation on the provision of the alert, which would include making mental determination when a procedure guideline has not been met. There is no indication that any computer is used to provide this alert, or that if the alert were even provided to another person beyond the person generating the alert. It is noted that the providing step is considered to be optional because of the limitation “when”. Accordingly, this providing step is not performed when the procedure conditions have been met.
These limitations are directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
transmitting one or more signals into the room via an in-room wave radar system that transmits one or more micro- wave or millimeter wave signals into the room receiving one or more corresponding reflected signals reflected off the person in the room at two or more of a plurality of distributed antenna of the in-room wave radar system.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The triangulating of signals from a sensor or device carried by the person, and bouncing a signal off a plurality of antennas using micro or millimeter waves amounts to adding insignificant extra-solution activity to the abstract idea, such recitation amounts to mere data gathering. MPEP 2106.05(g))
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: transmitting one or more signals into the room via an in-room wave radar system that transmits one or more micro- wave or millimeter wave signals into the room receiving one or more corresponding reflected signals reflected off the person in the room at two or more of a plurality of distributed antenna of the in-room wave radar system; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Olivier discloses that millimeter waves with an antenna array located within a room is well under-stood, routine, and conventional in the pertinent arts (page 1 column 2 paragraph 1 illustrating that the technology is so prolific that they can be integrated within a plethora of wireless devices, including many types of laptops and smartphones).
Olivier also teaches that the microwave spectrum is well-understood, routine, and conventional (page 1 column 1 Introduction paragraph 1 illustrating that the use of microwave spectrum is prolific).
Tenarvitz discloses that NFC devices operating within a plurality of wave ranges is well-understood, routine, and conventional in the pertinent arts (page 8 paragraph 0097), as well as RFID using microwave with a plurality of antenna being well-understood, routine, and conventional in the pertinent arts (page 7 paragraph 0082). 
Sacco discloses that an indoor radar operating within the 250 MHz range with a plurality of antenna is well understood, routine, and conventional in the pertinent arts (Abstract illustrating successful proof that the system can register within a margin of errors).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6-7, 12-13, 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Tenarvitz  in view of Taneff (20110057799) and Sacco.

Claim 1: Tenarvitz teaches:
A method (Abstract illustrating a method) for monitoring procedural compliance of staff (page 19 paragraph 206 illustrating monitoring hygiene non-compliant status of a staff) in a facility (page 1 paragraph 0006 illustrating a facility) while preserving the privacy of any patients and staff within the facility by not visualizing anyone within the facility sufficiently to personally identify them (page 10 paragraph 0115 illustrating receivers positioned in the wall without a camera or other visual device), the method comprising: 
storing a defined procedure that is to be performed by a person in a room of the facility (page 14 paragraph 0157 illustrating storing rules describing a procedure to be performed by a worker in the presence of a patient, page 13-14 paragraph 0149 illustrating a patient in a room), wherein the defined procedure includes one or more conditions, wherein the one or more conditions includes visiting a defined procedure location in the room (page 13 paragraph 0143 illustrating detecting a hand sanitizing event at a hygiene station); 
identifying a location of a person in a room of the facility over time without visualizing the person sufficiently to personally identify them (page 10 paragraph 0115 illustrating receivers positioned in the wall without a camera or other visual device capable of determining the worker’s location) by 
determining whether the one or more conditions of the defined procedure have been met (page 5 paragraph 0058 illustrating determining non-compliance status), 
providing an alert when one or more conditions of the defined procedure are not met (page 5 paragraph 0058 illustrating issuing an alert thereto).
Tenarvitz does not teach:
hovering at the defined procedure location for at least a predetermined procedure time;
including determining whether the person visited the defined procedure location in the room for at least the predetermined procedure time;
however, Tenarvitz (page 13 paragraph 0143) teaches detecting a hand washing event as taught by Taneff.
Taneff teaches:
hovering at the defined procedure location for at least a predetermined procedure time (page 6 paragraph 0209 illustrating defining handwashing with a duration of at least 20 seconds);
including determining whether the person visited the defined procedure location in the room for at least the predetermined procedure time (page 6 paragraph 0209 illustrating determining that the worker has completed at least 20 seconds of handwashing).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the timed duration Taneff within the worker monitoring system of Tenarvitz with the motivation of promoting patient health by ensuring adequate hand hygiene was observed (Taneff; page 6 paragraph 0209; Tenarvitz; page 13 paragraph 0146).
Tenarvitz further teaches that many types of communication formats may be used (page 9 paragraph 0105).
Tenarvitz in view Taneff do not teach:
transmitting one or more signals into the room via an in-room wave radar system that transmits one or more micro-wave or millimeter wave signals into the room and receiving one or more corresponding reflected signals reflected off the person in the room at two or more of a plurality of distributed antenna of the in-room wave radar system.
Sacco teaches:
transmitting one or more signals into the room via an in-room wave radar system (Abstract illustrating an indoor human localization radar system) that transmits one or more micro-wave (page 1 column 1 Introduction paragraph 1 illustrating microwave radar) or millimeter wave signals (Abstract illustrating 250 MHz bandwidth, page 1 column 2 paragraph 1 illustrating millimeter and sub-millimeter accuracy) into the room and receiving one or more corresponding reflected signals reflected off the person in the room at two or more of a plurality of distributed antenna of the in-room wave radar system (page 1 Figure 1 illustrating a plurality of antenna distributed throughout the room).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the radar system of Sacco within the worker monitoring system of Tenarvitz in view of Taneff with the motivation of providing contactless health-monitoring of individuals to improve patient care (Sacco; page 1 column 1 paragraph 1).

Claim 3: Tenarvitz  in view of Taneff and Sacco teach:
The method of claim 1, as discussed above and incorporated herein.
Tenarvitz further teaches:
further comprising measuring a length of time that the transmitted micro-wave or millimeter wave signals takes to reflect off of the person and return to each of the two or more of the plurality of distributed antenna to determine the location of the person in the facility (page 7 paragraph 0085 illustrating a triangulating algorithm based on the time-of-arrival or time-differences, thereby suggesting that this is a known algorithm equally applicable to many types of signals, as taught at page 6 paragraph 0070 to page 9 paragraph 0108 illustrating a variety of signals capable of being utilized by the system).

Claim 6: Tenarvitz  in view of Taneff and Sacco teach:
The method of claim 1, as discussed above and incorporated herein.
Tenarvitz does not teach:
wherein the one or more conditions of the defined procedure further comprises making one or more predefined movements at the defined procedure location, and wherein the method further comprises determining whether the person makes the one or more predefined movements at the defined procedure location.
Taneff teaches:
wherein the one or more conditions of the defined procedure further comprises making one or more predefined movements at the defined procedure location, and wherein the method further comprises determining whether the person makes the one or more predefined movements at the defined procedure location (page 5 paragraph 0195 illustrating using motion sensor to monitor the worker’s hand washing motion, page 6 paragraph 0209 illustrating pausing the timer if motion is not detected).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the timed duration Taneff within the worker monitoring system of Tenarvitz  in view of Taneff and Sacco with the motivation of promoting patient health by ensuring adequate hand hygiene was observed (Taneff; page 6 paragraph 0209; Tenarvitz; page 13 paragraph 0146).

Claim 7: Tenarvitz  in view of Taneff and Sacco teach:
The method of claim 6, as discussed above and incorporated herein.
Tenarvitz does not teach:
wherein the one or more predefined movements include a hand washing movement.
Taneff teaches:
wherein the one or more predefined movements include a hand washing movement (page 5 paragraph 0195 illustrating using motion sensor to monitor the worker’s hand washing motion, page 6 paragraph 0209 illustrating pausing the timer if motion is not detected).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the timed duration Taneff within the worker monitoring system of Tenarvitz  in view of Taneff and Sacco with the motivation of promoting patient health by ensuring adequate hand hygiene was observed (Taneff; page 6 paragraph 0209; Tenarvitz; page 13 paragraph 0146).

Claim 12: Tenarvitz  in view of Taneff and Sacco teach:
The method of claim 1, as discussed above and incorporated herein.
Tenarvitz further teaches:
further comprising: 
detecting when the person enters the room without visualizing the person or a patient within the room, wherein the room includes a patient bed; wherein the one or more conditions include, after entering the room, visiting the defined procedure location in the room before visiting the patient bed (page 20-21 paragraph 0242 illustrating upon entry into the entryway, requiring the worker to visit the hygiene cart before entering the patient care area).

Claim 13: Tenarvitz  in view of Taneff and Sacco teach:
The method of claim 1, as discussed above and incorporated herein.
Tenarvitz further teaches:
wherein the one or more conditions include repeatedly visiting the defined procedure location according to a predefined schedule (page 21 paragraph 0247 illustrating requiring a user to visit the hygiene process if a time period has elapsed).

Claim 20: Tenarvitz teaches:
A method (Abstract illustrating a method) for monitoring procedural compliance of staff (page 19 paragraph 206 illustrating monitoring hygiene non-compliant status of a staff) in a facility (page 1 paragraph 0006 illustrating a facility), the method comprising: 
determining when a person is at a defined procedure location in a room of the facility (page 13 paragraph 0143 illustrating detecting a hand sanitizing event at a hygiene station) without visualizing the person sufficiently to personally identify them (page 10 paragraph 0115 illustrating receivers positioned in the wall without a camera or other visual device);
Tenarvitz does not teach:
transmitting one or more signals into the room via an in-room wave radar system that transmits one or more micro- wave or millimeter wave signals into the room receiving one or more corresponding reflected signals reflected off the person in the room at two or more of a plurality of distributed antenna of the in-room wave radar system.
Sacco teaches:
transmitting one or more signals into the room via an in-room wave radar system (Abstract illustrating an indoor human localization radar system) that transmits one or more micro- wave (page 1 column 1 Introduction paragraph 1 illustrating microwave radar) or millimeter wave signals (Abstract illustrating 250 MHz bandwidth, page 1 column 2 paragraph 1 illustrating millimeter and sub-millimeter accuracy) into the room receiving one or more corresponding reflected signals reflected off the person in the room at two or more of a plurality of distributed antenna of the in-room wave radar system (page 1 Figure 1 illustrating a plurality of antenna distributed throughout the room).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the radar system of Sacco within the worker monitoring system of Tenarvitz with the motivation of providing contactless health-monitoring of individuals to improve patient care (Sacco; page 1 column 1 paragraph 1).
Tenarvitz does not teach:
determining a length of time the person is in the defined procedure location; and 
delivering an alert to the person when the person has failed to hover at the defined procedure location for at least a threshold period of time;
however, Tenarvitz (page 13 paragraph 0143) teaches detecting a hand washing event as taught by Taneff.
Taneff teaches:
determining a length of time the person is in the defined procedure location  (page 6 paragraph 0209 illustrating determining that the worker has completed at least 20 seconds of handwashing); and 
delivering an alert to the person when the person has failed to hover at the defined procedure location for at least a threshold period of time (page 6 paragraph 0209 illustrating notifying the person to wash their hands).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the timed duration Taneff within the worker monitoring system of Tenarvitz in view of Sacco with the motivation of promoting patient health by ensuring adequate hand hygiene was observed (Taneff; page 6 paragraph 0209; Tenarvitz; page 13 paragraph 0146).

Claim(s) 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Tenarvitz in view of Taneff and Sacco as applied to parent claim 1 above, as applicable, and further in view of Li.

Claim 4: Tenarvitz  in view of Taneff and Sacco teach:
The method of claim 1, as discussed above and incorporated herein.
Sacco teaches the radar device, as discussed above with respect to claim 1, and incorporated herein.
Tenarvitz  in view of Taneff and Sacco do not teach:
with the plurality of distributed antenna arranged along four sides of the radar device.
Li teaches:
with the plurality of distributed antenna arranged along four sides of the radar device (page 572 column 1 Section 2 paragraph 1 illustrating embedding sensors in the walls, page 572 Figure 1 illustrating a room with four walls).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include sensors embedded in walls of a room, as in Li, within the worker monitoring system of Tenarvitz in view of Taneff and Sacco with the motivation of providing security and monitoring, while preserving the privacy of local data, e.g. patient and other persons’ identity (page 572 column 1 Section 2 paragraph 1).

Claim(s) 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Tenarvitz in view of Taneff and Sacco as applied to parent claim 6 above, as applicable, and further in view of Stratmann.

Claim 8: Tenarvitz  in view of Taneff and Sacco teach:
The method of claim 6, as discussed above and incorporated herein.
Tenarvitz  in view of Taneff and Sacco do not teach:
wherein the one or more predefined movements include a hand sanitizer pump movement;
however, Tanervitz teaches (page 2-3 paragraph 0019) a hand sanitizer dispenser as taught by Stratmann. Tanervitz specifically teaches monitoring the use of a waterless antiseptic-based hand rub (page 15 paragraph 0164 to page 16 paragraph 1082 illustrating various forms of sanitizer compound).
Stratmann teaches:
wherein the one or more predefined movements include a hand sanitizer pump movement (page 2 paragraph 0021 illustrating determining that a hand sanitizer unit was used based on motion of hand or finger in proximity to the dispensing unit).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the motion sensor of Stratmann, within the worker monitoring system of Tenarvitz in view of Taneff and Sacco with the motivation of promoting patient health by monitoring and improving the use of hand sanitizer by health care workers (Stratmann; page 1 paragraph 0003).

Claim(s) 9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Tenarvitz in view of Taneff and Sacco as applied to parent claim 6 above, as applicable, and further in view of Pelland.

Claim 9: Tenarvitz  in view of Taneff and Sacco teach:
The method of claim 1, as discussed above and incorporated herein.
Tenarvitz  in view of Taneff and Sacco do not teach:
wherein the defined procedure location corresponds to a sink in the room.
Pelland teaches:
wherein the defined procedure location corresponds to a sink in the room (page 2 paragraph 0028 illustrating determining if the worker is proximate to a sink).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the sink of Pelland, within the worker monitoring system of Tenarvitz in view of Taneff and Sacco with the motivation of leveraging technology to promote patient health by automatically determine and adjusting hand washing in sinks (Pelland; page 1 paragraph 0002-0003).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Tenarvitz  in view of Taneff and Sacco as applied to parent claim 1 above, as applicable, and further in view of Hota.

Claim 10: Tenarvitz  in view of Taneff and Sacco teach:
The method of claim 1, as discussed above and incorporated herein.
Tenarvitz further teaches detecting cleaning events (page 13 paragraph 0143).
Tenarvitz  in view of Taneff and Sacco do not teach:
wherein the defined procedure location corresponds to a counter surface in the room.
Hota teaches:
wherein the defined procedure location corresponds to a counter surface in the room (page 126 column 1 last paragraph to column 2, page 127 column 1 second to last paragraph, page 130 column 2 paragraph illustrating daily cleaning of countertops near patients).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the cleaning schedule of Hota, within the worker monitoring system of Tenarvitz in view of Taneff and Sacco with the motivation of promoting patient health by providing a cleaner environment for the patient (Hota; page 124 column 1 paragraph 1-2).

Claim 11: Tenarvitz  in view of Taneff, Sacco, and Hota teach:
The method of claim 10, as discussed above and incorporated herein.
Tenarvitz further teaches:
wherein the one or more conditions of the defined procedure includes visiting all of the defined procedure locations in the room (page 20 paragraph 0241 to page 22 paragraph 0250 illustrating a working example wherein a user is not allowed to leave without an alert being generated when the user has not visited all locations according to a hygiene protocol).

Claim(s) 15-16, 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Tenarvitz  in view of Sacco.

Claim 15: Tenarvitz teaches:
A system (Abstract illustrating a system) for monitoring procedural compliance of staff in a facility (page 19 paragraph 206 illustrating monitoring hygiene non-compliant status of a staff), the system comprising: 
a memory (Figure 2 label 58 illustrating a database, page 5 paragraph 0058 illustrating a memory) for storing a defined procedure that is to be performed by a person in a room of the facility (page 14 paragraph 0157 illustrating storing rules describing a procedure to be performed by a worker in the presence of a patient, page 13-14 paragraph 0149 illustrating a patient in a room), wherein the defined procedure includes one or more conditions, wherein the one or more conditions includes visiting a defined procedure location in the room (page 13 paragraph 0143 illustrating detecting a hand washing event at a hygiene station); and
a controller (Figure 2 label 57 illustrating a microcontroller) operatively coupled to the memory (Figure 2 label 20 illustrating the microcontroller being connected to the database 58) and the in-room wave system (Figure 2 label 14 illustrating the microcontroller being connected via an IR receiver), the controller configured to determining whether the one or more conditions of the defined procedure have been met (page 5 paragraph 0058 illustrating determining non-compliance status), including determining whether the person visited the defined procedure location in the room (page 5 paragraph 0058 illustrating determining non-compliance status because the worker has not visited the hygiene station), the controller further configured to issue an alert when a determination is made that the person did not visit the defined procedure location in the room (page 5 paragraph 0058 illustrating issuing an alert thereto).
Tenarvitz does not teach:
an in-room wave radar system that is configured to transmit one or more micro-wave or millimeter wave signals into the room and receive one or more corresponding reflected signals reflected off the person in the room at two or more of a plurality of distributed antenna of the in- room wave radar system to identify a person in a room of the facility over time, wherein the in-room wave radar system is not configured to visualize or identify any staff or patient within the facility.
Sacco teaches:
an in-room wave radar system (Abstract illustrating an indoor human localization radar system) that is configured to transmit one or more micro-wave (page 1 column 1 Introduction paragraph 1 illustrating microwave radar) or millimeter wave signals (Abstract illustrating 250 MHz bandwidth, page 1 column 2 paragraph 1 illustrating millimeter and sub-millimeter accuracy) into the room and receive one or more corresponding reflected signals reflected off the person in the room at two or more of a plurality of distributed antenna of the in- room wave radar system to identify a person in a room of the facility over time (page 1 Figure 1 illustrating a plurality of antenna distributed throughout the room), wherein the in-room wave radar system is not configured to visualize or identify any staff or patient within the facility (nowhere does Sacco teach any camera or other visualizing hardware).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the radar system of Sacco within the worker monitoring system of Tenarvitz with the motivation of providing contactless health-monitoring of individuals to improve patient care (Sacco; page 1 column 1 paragraph 1).

Claim 16: Tenarvitz  in view of Sacco teach:
The system of claim 15, as discussed above and incorporated herein.
Tenarvitz further teaches:
wherein the defined procedure is unique to one or more of a room type of the room (page 19 paragraph 0211-0212 illustrating two different access control protocols for two different rooms, see also Figure 10-11) and/or a classification type of the person (page 6 paragraph 0064 illustrating determining the type of person, page 1 paragraph 0006 illustrating that it is well known that doctors and nurses, but not necessarily patients, should cleanse their hands regularly).

Claim 18: Tenarvitz in view of Sacco teach:
The system of claim 15, as discussed above and incorporated herein.
Tenarvitz does not teach:
wherein the in-room wave radar system provides an updated location to the controller at a rate of greater than 5 times per second.
Sacco teaches:
wherein the in-room wave radar system provides an updated location to the controller at a rate of greater than 5 times per second (page 4 column1 paragraph 1-2 illustrating a sampling rate of at least 200Hz).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the sampling rate of Sacco within the worker monitoring system of Tenarvitz in view of Sacco with the motivation of providing improved accuracy with a higher resolution (Sacco; page 4 column 1 paragraph 1-2).

Claim(s) 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Tenarvitz in view of Sacco as applied to parent claim 15 above, and further in view of Rashid and Keh.

Claim 19: Tenarvitz in view of Sacco teach:
The system of claim 15, as discussed above and incorporated herein.
Tenarvitz further teaches:
further comprising one or more environmental sensors (page 6 paragraph 0068 illustrating using a sensor to detect gases).
Tenarvitz in view of Sacco do not teach:
wherein one or more conditions of the defined procedure is dependent at least in part on a sensed condition of one or more of the environmental sensors.
Rashid teaches that a gas leak could trigger an emergency condition (page 207 column 1 Section 7). Rashid further teaches (page 217 column 1 Section 16.4) that Keh can provide emergency notifications.
Keh teaches providing emergency procedure for notifying all personnel (page 324 column 2 paragraph 1-2).
The combined teachings of Rashid and Keh suggest that an emergency protocol be implemented when gas is detected (such as in Tenarvitz above).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the emergency protocol of Rashid and Keh within the worker monitoring system of Tenarvitz in view of Sacco with the motivation of preserving life and providing emergency services for the patient (Rashid; page 194 column 1 Section 1.1, Keh page 324 Figure 7).

Response to Arguments
In the Remarks filed on 13 June 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 6 Applicant argues that the step of not visualizing anyone sufficiently to personally identify them is not practically performed in the human mind.
First, a person observing a worker may simply not look at the worker’s face, or if the worker’s face is obscured, such as by a facemask, would fully meet this limitation.
Second, even if assuming arguendo that this step were not directed towards Mental Processes, this step is still considered to be directed towards Certain Methods of Organizing Human Activity, as discussed above and incorporated herein.
Nevertheless, should this limitation be properly be considered part of the additional elements, the limitation amounts to nothing more than insignificant extrasolution activities that are well-understood, routine, and conventional in the pertinent arts (see at least Tenarvitz for disclosure of receives without camera or imaging device, as discussed above and incorporated herein).

On page 6 Applicant argues that an in-room wave radar system is used to determine how long the person spends at any particular location.
As discussed above, and consistent with the Specification as originally filed, the in-room wave radar system merely provides location data. The generic controller invoked with a high level of generality in a post hoc manner processes this location data to make further calculations to determine a length at a particular location.
For this reason, the determination of the length of stay at a location, and subsequent compliance with a handwashing protocol, is part of the abstract concept for at least the reason discussed above and incorporated herein.
The in-room wave radar system has been found to be directed towards insignificant extrasolution activities that are well-understood, routine, and conventional in the pertinent art (see at least the section above, and also below).
For these reasons, the claims have been found to be directed towards an abstract idea without significantly more.

Applicant’s arguments with respect to claim(s) 1, 15, 20 on page 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LeBlond (20110093313) discloses a hand hygiene monitoring system (Abstract).
Ahmed (A comparison of 802.11ah and 802.15.4 for IoT) discloses a large band and number of stations (page 101 column 1 Section 2.2, 2.3).
Farid (Recent Advances in Wireless Indoor Localization Techniques and System) discloses well known indoor radar location system (page 9 column 1 paragraph 1) and well-known triangulation algorithm including time of arrival (page 4 Figure 5-6).
Torres-Solis (A review of indoor localization technologies: towards navigational assistance for topographical disorientation) discloses radar using radio frequency (page 60 Section 5.4).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626